DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 2019/0279447).

Regarding Claims 1 and 13 (Original), Ricci teaches an electronic device and a method for controlling a display of a vehicle comprising: 
a communication circuit [fig. 2 @260]; 
a memory; and a processor [¶0122, “The device 212, 248 can be a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, configured to be operatively connected to the communication circuit and the memory [standard parts of a mobile telephone], wherein the memory stores instructions that, when executed, cause the processor to: 
acquire [¶0199, “…As the user's device and profile would be known by the firewall 484, upon the user's device being associated with the access point 456, the firewall 484 and transceiver 260 can be configured to allow communications in accordance with the stored profile”] display configuration information [construed as user and device configuration information] related to multiple displays [fig. 5C @248A and 248B, ¶0123, “the data may be stored as device data 220 and/or profile data 252 in a storage system similar to that described in conjunction with FIGS. 12A through 12D” ¶0327, “the device may be any device that is associated with the vehicle 104”] in a vehicle [fig. 1 @104]; 
identify an access right [¶0187-¶0192 teach a variety of communication access rights based on each devices location in vehicle, ¶0327 teaches each device can be a display] to access a target display [fig. 2 @248a located in area 2 (fig. 5B @512C) and fig. 2 @248B also located in area 2 (fig. 5B @512E)] which is at least two of the multiple displays, based on the display configuration information; 
acquire first source information [¶0180, “the device in 512A can include profile information that governs the other devices that are allowed to connect to the access point 456 and what those devices have access to, how they can communicate, how much bandwidth they are allocated, and the like”, ¶0187 teaches receiving all information on the device located in Area 1 (512A)]; 
generate [construed as filter first source information] second source information [¶0187 Infotainment] to be displayed on the target display [construed as displays/devices located in area 2 (fig. 5B @512C and 512D)], from the first source information, based on the access right; and 
transmit [after filtering, fig. 5C @456 transmits] the second source information [Infotainment] to the target display [displays located in area 2] through the communication circuit [fig. 2 @260 which includes fig. 5C @456].

Regarding Claims 2 and 14 (Original), Ricci teaches the electronic device of Claim 1 and the method of Claim 13, wherein the display configuration information comprises at least one piece of information among: 
identification information of the target display [fig. 12B @1256]; and 
position information in the vehicle of the target display [alternate limitation not addressed].

Regarding Claim 3 (Original), Ricci teaches the electronic device of Claim 2, wherein the display configuration information further comprises at least one of: 
whether to allow access to the target display [fig. 12B @1224, [¶0331, “the settings 1224 may also provide for how a device is configured for a particular user.  Each setting 1224 may be associated with a different area 508 or zone 512.  Thus, there may be more restrictive settings 1224 (e.g., restricted multimedia, texting, limited access to device functions, and the like) for the device when the user is the driver and in zone A 512A, 512A, of area 1, 508A.  However, when the user is in another zone 512 or 
an allowable range of access to the target display; information on a vehicle network environment; and a device profile of the electronic device related to the target display [alternate limitations not addressed]. 

Regarding Claims 4 and 15 (Original), Ricci teaches the electronic device of Claim 1 and the method of Claim 13, wherein 
the target display corresponds to one of 
a first display [fig. 12B @ Device 1] located at a driver seat [¶0173, “Each area 508 may be further separated into one or more zones 512 within the area 508.  Each zone 512 may be associated with a particular portion of the interior occupied by a passenger … zone A 512A may be associated with a driver”], and 
a second display [fig. 12B @Device 2] located at a passenger seat [fig. 12B teaches device 2 is located in area 2 zone 3 which corresponds to fig. 5A @512E, ¶0174, “These three separate zones 512C, 512D, and 512E may be associated with three passenger seats typically found in the rear passenger area of a vehicle 104”], and wherein 
a right to access [¶0171, “a vehicle 104 may provide functionality based at least partially on one or more areas, zones, and distances, associated with the vehicle 104”] the first display is configured differently from a right to access the second display [¶0331 teaches settings may be set more restrictive in 512A when user is driver].

Regarding Claim 5 (Original), Ricci teaches the electronic device of Claim 1, wherein 
the second source information [¶0187 teaches fig. 5B @508B receives “Infotainment” which is construed as a subset of “All Communications”] comprises at least one piece of information among: 
information corresponding to at least a part of the first source information [alternate limitation not addressed];
information distributed from the first source information [¶0187 teaches fig. 5B @512A receives “All Communications”]; 
information extracted from the first source information [alternate limitation not addressed]; information resulting from processing of the first source information [alternate limitation not addressed]; information which shares the at least the part of the first source information [alternate limitation not addressed]; and information obtained by customizing the at least the part of the first source information so as to correspond to the target display [alternate limitation not addressed].

Regarding Claims 6 and 16 (Original), Ricci teaches the electronic device of Claim 1 and the method of Claim 13, wherein 

the second source information [construed as the information provided to fig. 5A @508B which ¶0187 teaches is Area 2 Climate Control which ¶0039 teaches may be seat positions temperature settings which are unique to the vehicle] further comprises unique vehicle information [¶0216, “the sensors as disclosed herein may communicate with each other, with devices 212, 248, and/or with the vehicle control system 204 via the signal carrier network 224 … the sensors disclosed herein may serve to provide data relevant to more than one category of sensor information including, but not limited to, combinations of environmental information, user information, and safety information”].

Regarding Claims 7 and 17 (Original), Ricci teaches the electronic device of Claim 6 and the method of Claim 16, wherein, 
when the unique vehicle information [Climate Control information] comprises safety-related information, the safety-related information is configured to be preferentially displayed [¶0339, “although the interior climate control system may be classified as a non-critical system at a first point in time, it may be subsequently classified as a critical system when a temperature inside/outside of the vehicle 104 is measured at a dangerous level”, fig. 12C @1276, 126 and 1220 illustrate controlling the dissemination of information based on priority type and location in the vehicle. ¶0338 teaches the component ID may be the same ID as the devices presented in Table 12B].

Claims 8 and 18 (Original), Ricci teaches the electronic device of Claim 1 and the method of Claim 13, wherein the instructions further cause the processor to: 
acquire user information [fig. 12B @User ID] of an electronic device [fig. 12B @Device 1 which may be fig. 2 @212] which provides the first source information [construed as Internet Access]; and 
adjust the access right [construed as restrict target display access to Internet communications] to access the target display based on the user information [¶0198 teaches restricting internet access to seats rights based on parents always sitting in the front seats, the same restriction can be assigned based on the user being a parent sitting either in front or back seats]. 

Regarding Claim 9 (Original), Ricci teaches the electronic device of Claim 8, wherein 
the access right to access the target display is adjusted based on the user information indicating that a corresponding user is a driver [¶0198, “In this manner, a driver would be given priority for Internet access above that of the passengers.  This could become important, for example, when the driver is trying to obtain traffic or direction information, or, for example, when the vehicle is performing a download to update various software features”].

Regarding Claim 10 (Original), Ricci teaches the electronic device of Claim 8, wherein 
the access right to access the target display is adjusted based on the user information indicating that a corresponding user is a passenger [¶0198 teaches passengers being assigned more restrictive internet access rights that the driver].

Regarding Claim 11 (Original), Ricci teaches the electronic device of Claim 1, wherein the instructions further cause the processor to 
detect a connection with an electronic device [fig. 2 @212, ¶0035] which provides the first source information [¶0327, “…. a device may be associated with a vehicle 104 when the device registers with the vehicle 104.  Registration may include pairing the device with the vehicle 104 and/or one or more of the vehicle systems”].

Regarding Claim 12 (Original), Ricci teaches the electronic device of Claim 1, wherein the instructions further cause the processor to 
adjust the access right to access the target display based on a connection position [¶0172 teaches sensors detecting position of device in vehicle] of the electronic device [¶0176, “the location of the device 212, 248 relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216”]. 

Regarding Claim 19 (Original), Ricci teaches the method of Claim 13, further comprising: 
detecting a connection with an electronic device which: provides the first source information [¶0327, “…. a device may be associated with a vehicle 104 when  and 
adjusting the access right to access the target display based on a connection position of the electronic device [¶0176, “the location of the device 212, 248 relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216”]. 

Regarding Claim 20 (Original), Ricci teaches a vehicle comprising: 
at least one display [fig. 2 @212 and 248] in the vehicle configured to be capable of displaying an image [fig. 2 @212]; and 
an electronic device [fig. 2 @200] configured to electrically control the vehicle, wherein the electronic device is configured to: 
store display configuration information related to the at least one display in the vehicle [fig. 12B @1200]; 
identify an access right to access a target display [construed as fig. 12B @1224 for Device 1 which could be fig. 2 @248] which is at least some of the at least one display, based on the display configuration information [¶0123, “the data may be stored as device data 220 and/or profile data 252 in a storage system similar to that described in conjunction with FIGS. 12A through 12D” ¶0327, “the device may be any device that is associated with the vehicle 104”]; 
acquire first source information [¶0187 teaches receiving all information on a device located in Area 1 (512A), ¶0180, “the device in 512A can include profile information that governs the other devices that are allowed to connect to the access 
generate second source information [¶0187 “Infotainment] to be displayed on the target display, from the first source information based on the access right; and 
transmit the second source information to the target display [after filtering, fig. 5C @456 transmits “Infotainment” information that was filtered from “all Information” to (fig. 5B @512C)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/
 Examiner, Art Unit 2694